NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 02 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

CHRISTINE D. HAUCK,                              No. 14-35299

               Plaintiff - Appellant,            D.C. No. 3:13-cv-05729-BHS

 v.
                                                 MEMORANDUM*
PHILLIP D. WALKER, individually and
in his capacity as a Clark County Deputy
Sheriff; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Christine D. Hauck appeals pro se from the district court’s summary

judgment in her 42 U.S.C. § 1983 action alleging federal and state law violations in

connection with her arrest. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Case v. Kitsap Cty. Sheriff’s Dep’t, 249 F.3d 921, 925 (9th Cir.

2001). We affirm in part, reverse in part, and remand.

      The district court properly granted summary judgment on Hauck’s wrongful

arrest claim on the ground that defendants were entitled to qualified immunity

because at the time of the arrest it would not have been clear to every reasonable

officer that an arrest pursuant to an out-of-state warrant violated plaintiff’s

constitutional rights. See Ashcroft v. al-Kidd, 563 U.S. 731, 735, 741 (2011)

(explaining two-part test for qualified immunity); see also Case, 249 F.3d at 926-

30 (Washington law enforcement officers were entitled to qualified immunity

because a reasonable officer could have believed that it was legal to arrest plaintiff

pursuant to an Oregon warrant).

      However, the district court erred in granting summary judgment on Hauck’s

Fourth Amendment excessive force claim because Hauck provided evidence that

Walker slammed her head into the ground using the full weight of his body when

she turned toward him while being escorted to the patrol car and that she was not

attempting to spit on him. Accordingly, Hauck raised a genuine dispute of material

fact as to whether Walker’s actions were objectively unreasonable. See Fed. R.

Civ. P. 56(a) (summary judgment requires the moving party to show that there is

no genuine dispute as to any material fact); Jackson v. City of Bremerton, 268 F.3d
2                                     14-35299
646, 651-52 (9th Cir. 2001) (framework for analyzing an excessive force claim

under the Fourth Amendment). Accordingly, we reverse and remand for further

proceedings on this claim.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part; REVERSED in part; and REMANDED.




                                           3                                      14-35299